r:     "'




~
~ILLIAMSON, FRIED~~~ES, LLC
   By:     James E. Crossen, III, Esquire
           Attorney I.D. #70578
   Ten Westwood Road
   Pottsville, PA 1790 I
   (570) 622-5933; jcrossel);a)wfjlaw.net                             ATTORNEYS FOR PLAl:'JTIFF

                                 I:'J THE UNITED ST A TES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF PENNSYLVA;\'JA

     BRAD A. JO:'JES,
                                 Plaintiff                    No.                                      ~.3
                                                                                                       .... . .
                                                                                                          ·~
                                                                                                               '
                                                                                                               "'
            vs.
                                                                                '
                                                              CIVIL ACTIO;\' -):AW '                  FILED
     WILLIAM R. Hl,~T. I~TERSTATE                             JURY TRIAL DEr~ND}:D
     CARRIER XPRS FRHT and                                                       ~~
                                                                                 tit
                                                                                       (          t
                                                                                                  4



     GULLY TRUCK LEASING,                                     Assigned to:                       .i
                       Defendants                                                                fr                 J
                                                                                           ' .                      •,.




                                                   COMPLAINT


                  The plaintiff, Brad A. Jones, by and through his attorneys, Williamson, Friedberg &

     Jones, LLC, demands damages of the defendants upon causes of action whereof the following is

     a statement.

                                             JCRISDICTJO;\' A:'JD VENCE

                  l.     The Court has jurisdiction over the plaintiffs claims pursuant to 28 U.S.C.

     Section 1332, since the matter in controversy exceeds the sum or value of $75,000.00, exclusive

     of interest and costs, and is between citizens of different states as set forth below.

                                             PARTIES TO THE ACTIQN

                  2.     Plaintiff, Brad A. Jones, is an adult individual residing at 54 Mountain Roa ,

     Catawissa, Collmbia County, Pennsylvania 17820.

                  3.     refendant, William R. Hunt, is an adult individual, citizen of the State of ;\'e

     Jersey, and resi1es at 2 Nottingham Way, :v1ount Holly, Burlington County, New Jersey 08060 .
                         .,
 "



          4.      It is believed and therefore averred that defendant, Interstate Carrier XPR

FRHT, is an Illinois corporation with an address of 3820 Wisman Lane, Quincy, Adams County

Illinois 62305.

          5.      It is believed and therefore averred that defendant, Gully Truck Leasing, is a

Illinois corporation with an address of 3820 Wisman Lane, Quincy Adams County, Illinoi

62305.

                                     FACTUAL BACKGRQC:'JD

          6.      At all times material hereto, defendant, William R. Hunt, was an agent, servant
                                                                                                        I
workman and/or employee of defendants, Interstate Carrier XPRS FRHT and Gully True

Leasing, and acted within the scope of his agency and employment and within the authority grante

to him.

          7.      On March 2, 2018 at 12:30 p.m., plaintiff, Brad A. Jones, was operating a 200

Chevrolet Cobalt motor vehicle owned by plaintiffs father, Kenneth W. Jones, in a southerl

direction in the right travel lane of the Pennsylvania Turnpike (I-476) in Lower Macungi

Township, Lehigh County, Pennsylvania.

          8.      On March 2, 20 I 8 at I 2:30 p.m., defendant, William R. Hunt, was operating a 200

Freightliner FLD tractor trailer vehicle owned by defendants, Interstate Carrier XPRS FRHT an

Gully Truck Leasing, in a southerly direction in the left passing lane on the Pennsylvania Tumpik

(1-476) in Lower Macungie Township, Lehigh County, Pennsylvania.

          9.      At the aforesaid time and place, the driver's side of plaintiffs vehicle was violent~I

struck by the tractor trailer being operated by defendant, William R. Hunt, which caused plaintift

vehicle to spin ,90 degrees after which it was pushed along the turnpike for a distance before striki
                  I

the concrete m dian.




                                                     2
   ..


         10.       The collision caused plaintiff, Brad A. Jones, to sustain serious and permanen

 mjuries and damages which are more particularly described hereinafter.

         11.      The aforesaid accident was caused by the negligence, carelessness and

 recklessness of defendant, William R. Hunt, which consisted of the following:

                  a)      In violently colliding with the motor vehicle being operated by plaintiff,

                  Brad A. Jones;

                  b)      In attempting to travel from the passing lane to the travel lane of the

                  roadway when it was not safe to do so;

                  c)      In failing to observe the plaintiffs vehicle which was in plain sight in the·
                                                                                                       I
                  travel lane of the roadway;

                  d)      In failing to yield the right of way to plaintiff, Brad A. Jones;

                  e)      In failing to pay attention to other motor vehicles on the roadway,

        including the vehicle driven by plaintiff, Brad A. Jones, and

                  f)      In sideswiping the driver's side of plaintiffs vehicle.

        12.       As a result of the negligence, carelessness and recklessness of defendant,

William R. Hunt, plaintiff, Brad A. Jones, suffered severe personal injuries, some or all of which

may be permanent in nature, a disc herniation at C3-4, disc bulges at C4-5, CS-6 and C6-7,

whiplash, bilateral shoulder pain, left upper quadrant pain, median entrapment neuropathy of

both wrists, aggravation of pre-existing low back pain, right leg cramps, headaches, exacerbation

of anxiety, bilateral occipital neuralgia, and discomfort and shock to his nerves and nervous

system with relaied pain and suffering, all of which required extensive medical treatment and

rehabilitation.   II
        13.        Is a direct and proximate result of the negligence, carelessness and recklessness

of defendant, W lliam R. Hunt, plaintiff, Brad A. Jones, has been unable to attend to his usual


                                                    3
~   f      II




         daily activities, enjoyments of life, society, family and recreation, and will be so deprived in the 1

         future, a claim for which is herein is made.
                                                                                                              I
                                                                                                              1



                14.     As a direct and proximate result of the negligence, carelessness and recklessness

        of defendant, William R. Hunt, plaintiff, Brad A. Jones, has been caused to undergo medical

        treatment and has been obligated and may be obligated in the future to expend various sums of

        money or to incur various expenses for medical treatment.

                15.     As a direct and proximate result of the negligence, carelessness and recklessness

        of defendant, William R. Hunt, plaintiff, Brad A. Jones, has sustained a loss of earnings and a

        loss of earning capacity, a claim for which is being made.

                16.     Defendants, Interstate Carrier XPRS FRHT and Gully Truck Leasing, are liable

        for the damages caused by its agent, servant, workman and employee, William R. Hunt, under

        the doctrine of respondeat superior.

                WHEREFORE, plaintiff, Brad A. Jones, demands judgment against defendants in an

        amount in excess of $75,000 plus interest and costs of suit.

                                               Respectfully submitted,

                                               WILLIAMSON, FRIE~G & JONES, LLC

                                                        -s.,ff-,0
                                               By: __ - - - · - - - - - - - -
                                                    JA'.\1ES E. CROSSEN, III, ESQ"CIRE
                                                    Attorney ID 70578
                                                    Ten Westwood Road
                                                    Pottsville, PA 1790 I
                                                    570.622.5933
                                                    Attorneys for Plaintiff




                                                         4
